DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (Fig 1) in the reply filed on 10/18/2021 is acknowledged.  The traversal is on the ground(s) that the features which render the elected species patentably distinct from the other species is only optional.  This is not found persuasive because such a feature still renders the species patentably distinct.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or Regarding claim 1, there is no description of a device for a tray for a storage lift in the disclosure and thus it would not enable one skilled in the art to make such a device since no description of the device is provided in the disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1-13, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, regarding claim 1, the preamble recites “a device for a tray for a storage lift”.  It is unclear if applicant is claiming a device intended for use with a tray and a storage lift, or whether applicant is actually claiming a tray that can be used with a storage lift.  Regarding claim 3, “the rest of the tray” lack antecedent basis.  Regarding claim 8, the term “in particular” renders the scope of the claims unclear.  Regarding claim 10, “the at least one vertical traction section” lacks antecedent basis.  Regarding claim 12, the term “preferably” is unclear.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-9, 11-12, as best understood is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 3,809,236 to Davis et al. (Davis).
Regarding claim 1, Davis discloses a device for a tray (Fig 1) for a storage lift with a base (12) for placing storage goods, wherein the tray is provided on at least one longitudinal side with at least one folded edge (20) delimiting the base, wherein the folded edge extends substantially transversely to the base in a vertical section (14) connected to the base, wherein the folded edge has at least one reinforcement section (16) extending away from the vertical section, the vertical section and the at least one reinforcement section forming an obtuse angle (A, Fig 4 below) therebetween.


    PNG
    media_image1.png
    326
    531
    media_image1.png
    Greyscale


Regarding claim 3, Davis further discloses the reinforcement section (16) extends away from rest of the tray (outwards to the left).
Regarding claim 4, Davis further discloses the folded edge has at its distal end at least one traction section (22) which can be used with a traction element of a storage lift.
Regarding claim 5, Davies further discloses folded edge comprising at least one spacer section (24) extending between vertical section (14) and at least one traction section (22).
Regarding claim 6, Davies further discloses spacer section (24) identical to reinforcement section (16) in that they are made of identical materials.
Regarding claim 8, Davies further discloses spacer section (24) forms with reinforcement section (16) a substantially roof-shaped cross-section (Fig 4).
Regarding claim 9, Davis further discloses the traction section (22) extends transversely to the base (12).  In particular, the traction section extends downwardly and thus transverse to the base.
Regarding claim 11, Davies further discloses the tray formed as a bent part (Fig 4).	
Regarding claim 12, Davies further discloses base (12) and vertical section (14) monolithic (Fig 4).																						
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis.
Regarding claim 2, Davis discloses the device of claim 1 but does not teach the recited range of angle between the reinforcement section (16) and the vertical section (14).  However, one of ordinary skill in the art would have found it obvious to optimize the angle between the sections to lie in the range as recited in order to facilitate nesting since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Davis discloses the device of claim 5 but does not teach the recited range of angle between the reinforcement section (16) and the spacer section (24).  However, one of ordinary skill in the art would have found it obvious to optimize the angle between the sections to lie in the range as recited in order to facilitate nesting since it has been held that In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of US Patent No. 6,845,877 to Diesterbeck.
Regarding claim 10, Davis discloses the device of claim 4 but does not teach traction section parallel to vertical section.  However, Diesterbeck discloses a device (1) and in particular discloses a vertical section (30) parallel to a distal traction section (5).  One of ordinary skill in the art would have found it obvious to make the traction section of Davis parallel to the vertical section as suggested by Diesterbeck in order to facilitate reinforcement of the device.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of US 2015/0321791 to Stanek et al. (Stanek).
Regarding claim 13, Davis teaches the device of claim1 but does not teach base of the tray having at least one bead spaced from edge region.  However, Stanek discloses a tray (Fig 1) and in particular discloses at least one bead (21) on base (20) of the tray spaced apart from edge region (40, Fig 1).  One of ordinary skill in the art would have found it obvious to incorporate a bead to the base of Davis spaced from the edge as suggested by Stanek in order to facilitate support of the contents in the tray (Stanek, €0038).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735